Case 1:20-cv-03335 Document 1-2 Filed 04/29/20 Page 1 of 5




             Exhibit %
       Case 1:20-cv-03335 Document 1-2 Filed 04/29/20 Page 2 of 5



IN THE HIGH COURT OF JUSTICE
                                     ND AND WALES
BUSINESS AND PROPERTY COURTS OF ENGLAND
BUSINESS LIST [ChD]

HIS HONOUR JUDGE HACON
24 APRIL 2020

BETWEEN:


         (1)                               UP LTD
                      FORTESCUE METALS GROUP
         (2)          CHICHESTER METALS PTY LTD
                                                                      Claimants
                                      and

         (1)                                 ED
                            ARGUS MEDIA LIMITED
         (2)                  S&P GLOBAL INC.
                                                                    Defendants




                          ORDER FOR AN INJUNCTION
                                            CTION



                                PENAL NOTICE

IF YOU THE WITHIN NAMED DEFENDANTS DOO NOT COMPLY WITH THIS
ORDER YOU MAY BE HELD IN CONTEMPT OF COURT AND ANY OF YOUR
DIRECTORS MAY BE IMPRISONED OR FINED OR YOU MAY BE FINED OR
YOUR ASSETS MAY BE SEIZED

IMPORTANT:

NOTICE TO THE DEFENDANT

(1)   This Order prohibits you from doing the acts set out in this Order.
      You should read it all carefully. You are advised to consult a Solicitor
      as soon as possible. You have a right to ask the Court to vary or
      discharge this Order.

(2)   If you disobey this Order you may be found guilty of Contempt of
      Court and any of your directors may be sent to prison or fined or your
      assets may be seized.


UPON the Claimants’ application by notice dated 17 April 2020 seeking, inter alia,
an injunction restraining the publication and direct or indirect procurement or
solicitation of details of the Claimants’ ‘Fortescue DMTU Discount Prices’ as that
term is defined in the witness statement of Gemma Louise Stabler dated 17 April
2020 (as listed in Schedule 1 to this Order) which information is confidential
information and/or a trade secret owned by the Claimants and/or which the
       Case 1:20-cv-03335 Document 1-2 Filed 04/29/20 Page 3 of 5



Claimants are beneficially entitled to use (hereinafter “the Confidential
Information”)

AND UPON A HEARING held via Skype at 10.30am on 23 April 2020 and hearing
leading counsel for the Claimants (with the appearance of the First Defendant
excused and with no appearance by or for the Second Defendant)

AND UPON READING the witness statements listed in Schedule 1 to this Order
and a letter from the Second Defendant’s solicitors to the Claimants’ solicitors
dated 22 April 2020

AND UPON ACCEPTING the undertakings of the Claimants in Schedule 2 to this
Order

AND UPON the Court having considered Section 12 of the Human Rights Act 1998

AND UPON The Court directing that a further hearing with all parties should take
place before 30 April 2020

IT IS HEREBY ORDERED AND DIRECTED that

THE INJUNCTION

Until 30 April 2020 or further order, the Second Defendant by itself, its servants or
agents or otherwise howsoever be restrained from (i) using the Confidential
Information or any part thereof or otherwise publishing or exploiting the said
Confidential Information or any part thereof and (ii) directly or indirectly procuring
or soliciting details of the said Confidential Information or any part thereof from
the Claimants’ customers.

COSTS OF THE APPLICATION

1. The Claimants’ costs of this Application are reserved.

VARIATION OR DISCHARGE OF THIS ORDER

2. The Second Defendant may apply to the Court at any time to vary or discharge
   this Order, but must first inform the Claimants' solicitors in writing at least 48
   hours beforehand.

NAME AND ADDRESS OF CLAIMANTS’ SOLICITORS

3. The Claimants’ solicitors are: Harcus Parker Limited, Melbourne House, 44-46
   Aldwych, Holborn, London WC2B 4LL (azoubir@harcusparker.co.uk).

INTERPRETATION OF THIS ORDER

4. Where there are two or more Defendants then (unless the contrary appears):

         4.1.references to "the Defendants" mean both or all of them;

         4.2.an Order requiring "the Defendants" to do or not to do anything
             requires each Defendant to do or not to do it.
       Case 1:20-cv-03335 Document 1-2 Filed 04/29/20 Page 4 of 5



THE EFFECT OF THIS ORDER

5. A Defendant which is a corporation and which is ordered not to do something
   must not do it itself or by its directors, officers, employees or agents or in any
   other way.

PUBLIC DOMAIN

6. For the avoidance of doubt nothing in this Order shall prevent the Second
   Defendant from republishing, communicating or disclosing that part of the
   Confidential Information relating to the Claimants’ Fortescue DMTU Discount
   Prices for the months of March and April 2020 as such information is now in the
   public domain.




AMENDMENTS UNDER CPR 17.4(3)

7. The Claimants are permitted to amend the Claim Form to alter the description
   of the Second Defendant to S&P Global Inc.

SERVICE OF THIS ORDER

8. This Order shall be served by the Claimants on the Defendants.

9. [The Claimants shall have permission to serve this Order and any other
   documents in these proceedings by alternative method on the Second
   Defendant,       by      email        to     hugo.plowman@mishcon.com,
   cheryl.chia@spglobal.com, and pierre.davis@spglobal.com.]

The court has provided a sealed copy of this order to the serving party: Harcus Parker
Limited at Melbourne House, 44-46 Aldwych, Holborn, London WC2B 4LL. Ref:
AKZ/EBP/1069.1
       Case 1:20-cv-03335 Document 1-2 Filed 04/29/20 Page 5 of 5



SCHEDULE 1

WITNESS STATEMENTS/AFFIDAVITS

The First Witness Statement of Gemma Louise Stabler dated 17 April 2020.
The First Witness Statement of Edward Benedict Byerley Parkes dated 22 April
2020.

SCHEDULE 2

UNDERTAKINGS GIVEN TO THE COURT BY THE CLAIMANTS

If the Court later finds that this Order has caused loss to the Defendant or any
other Party served with or notified of this Order and decides that the Defendant or
other Party should be compensated for that loss, the Claimant will comply with
any Order the Court may make.
